     Case 3:20-cv-00736-JLS-WVG Document 9 Filed 09/09/20 PageID.240 Page 1 of 10




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                      Case No.: 3:20-cv-736-JLS-WVG
      RICARDO VALDEZ,
12
      CDCR # E-98488,                                   ORDER: (1) DISMISSING
13                                     Plaintiff,       DEFENDANTS PURSUANT TO
                                                        28 U.S.C. § 1915(e)(2) AND 28 U.S.C.
14    v.                                                § 1915A(b); AND (2) DIRECTING
15                                                      U.S. MARSHAL TO EFFECT
      DR. ZHANG; SCHOBELOCK;
                                                        SERVICE UPON DEFENDANTS
16    WARDEN; S. ROBERTS, M.D.; S.
                                                        ZHANG, MARTIN, AND
      GATES, Chief; CDCR; DR. MARTIN;
17                                                      SCHOBELOCK PURSUANT TO
      DOES #1–2,
                                                        28 U.S.C. § 1915(d) AND FED. R.
18                                  Defendants.         CIV. P. 4(c)(3)
19
20                                                      (ECF No. 8)

21
22
23   I.    Procedural History
24         On April 16, 2020, Plaintiff Ricardo Valdez, currently incarcerated at the Richard J.
25   Donovan Correctional Facility (“RJD”) in San Diego, California, and proceeding pro se,
26   filed a civil rights complaint pursuant to 42 U.S.C. § 1983. (See Compl., ECF No. 1.) In
27   addition, Plaintiff filed a Motion to Proceed In Forma Pauperis (“IFP”). (See ECF No. 2.)

                                                    1
                                                                            3:20-cv-736-JLS-WVG
     Case 3:20-cv-00736-JLS-WVG Document 9 Filed 09/09/20 PageID.241 Page 2 of 10




 1         On May 27, 2020, the Court granted Plaintiff’s Motion to Proceed IFP but dismissed
 2   his Complaint for failing to state a claim. (See ECF No. 5 at 11–12.) Plaintiff was granted
 3   leave to file an amended complaint in order to correct the deficiencies of pleading identified
 4   in the Court’s Order. (See id.) Plaintiff was cautioned that “Defendants not named and
 5   any claim not re-alleged in his Amended Complaint will be considered waived.” (Id. citing
 6   S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d
 7   1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the original.”); Lacey v.
 8   Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with leave
 9   to amend which are not re-alleged in an amended pleading may be “considered waived if
10   not repled.”).)
11         After requesting, and receiving, an extension of time to file an amended pleading
12   Plaintiff filed his First Amended Complaint (“FAC”) on August 7, 2020. (See FAC, ECF
13   No. 8.) In his FAC, Plaintiff no longer names Defendants CDCR or Does #1–2 and thus,
14   these Defendants are DISMISSED from this action as all claims against these Defendants
15   are deemed waived. See Lacey, 693 F.3d at 928.
16   II.   Screening Pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A
17         A.     Legal Standard
18         Because Plaintiff is a prisoner and is proceeding IFP, his FAC requires a pre-answer
19   screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these statutes, the
20   Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it, which is
21   frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
22   immune. See Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc) (discussing
23   28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010)
24   (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that the
25   targets of frivolous or malicious suits need not bear the expense of responding.’”
26   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
27   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).

                                                   2
                                                                             3:20-cv-736-JLS-WVG
     Case 3:20-cv-00736-JLS-WVG Document 9 Filed 09/09/20 PageID.242 Page 3 of 10




 1         “The standard for determining whether a plaintiff has failed to state a claim upon
 2   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
 3   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
 4   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
 5   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
 6   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
 7   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
 8   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
 9   556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
10   While the court “ha[s] an obligation where the petitioner is pro se, particularly in civil
11   rights cases, to construe the pleadings liberally and to afford the petitioner the benefit of
12   any doubt,” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir. 2010) (citing Bretz v.
13   Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)), it may not “supply essential elements
14   of claims that were not initially pled.” Ivey v. Bd. of Regents of the Univ. of Alaska, 673
15   F.2d 266, 268 (9th Cir. 1982).
16         “Courts must consider the complaint in its entirety,” including “documents
17   incorporated into the complaint by reference” to be part of the pleading when determining
18   whether the plaintiff has stated a claim upon which relief may be granted. Tellabs, Inc. v.
19   Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Schneider v. Cal. Dep’t of Corrs.,
20   151 F.3d 1194, 1197 n.1 (9th Cir. 1998); see also Fed. R. Civ. P. 10(c) (“A copy of a
21   written instrument that is an exhibit to a pleading is a part of the pleading for all
22   purposes.”).
23         B.       Plaintiff’s Factual Allegations
24         On March 2, 2016, Plaintiff was prescribed Lyrica and Nortriptyline by Defendant
25   Zhang as pain medication. (See FAC at 4.) Plaintiff was taken off the Nortriptyline by Dr.
26
27

                                                   3
                                                                              3:20-cv-736-JLS-WVG
     Case 3:20-cv-00736-JLS-WVG Document 9 Filed 09/09/20 PageID.243 Page 4 of 10




 1   Bussalacchi1 due to the negative side effects Plaintiff was experiencing. See id. On May
 2   31, 2016, Plaintiff informed Zhang that the Lyrica by itself was “insufficient to control
 3   [his] severe pain symptoms.” Id. However, Plaintiff claims Zhang told him he “didn’t care
 4   and wasn’t planning to give [him] alternative pain meds.” Id. Plaintiff alleges Zhang told
 5   him that he was an “inmate who [the] institution shouldn’t spend money on” and “in prison
 6   inmates were supposed to suffer.” Id.
 7            On October 6, 2017, Zhang “started [Plaintiff] with pain medication Cymbalta.” Id.
 8   However, due to the “life threatening side effects,” Plaintiff was taken off this medication
 9   on November 6, 2017. Id. On February 5, 2018, Zhang “finally decided to add for the
10   pain Tylenol [with] Codeine.” Id. at 5. However, Plaintiff had a “positive amphetamine
11   test” on February 7, 2018, which he claims was a result of taking a pill from another inmate
12   which he was not aware contained amphetamines. Id. Plaintiff alleges Zhang told him he
13   was removing the Tylenol with Codeine to let Plaintiff “suffer in pain as a punishment for
14   [Plaintiff] taking pills [he] did not know” contained amphetamines. Id. Plaintiff also
15   alleges that when he asked for a substitute to replace the Tylenol, Zhang told Plaintiff he
16   would “rather let [Plaintiff] die in pain.” Id.
17            On December 5, 2018, Plaintiff “had an operation due to [his] chest wall.” Id. On
18   December 17, 2018, Dr. Goyal2 “saw how [Plaintiff] was suffering in pain and she decided
19   to add Morphine.” Id. at 6. Plaintiff was later seen on December 22, 2018 by Zhang, who
20   asked him if he was “still in pain.” Id. Plaintiff informed Zhang that his pain was
21   manageable, he was able to sleep, and “able to do [his] life necessities.” Id. Plaintiff
22   alleges Zhang got “mad and said [Plaintiff] shouldn’t be too comfortable” and he was going
23   to take Plaintiff off Tramadol and Morphine. Id. Plaintiff further alleges Zhang told him
24   that he tested negative for Morphine, but Plaintiff explained that was impossible because
25
26
     1
         Bussalacchi is not a named Defendant.
27   2
         Goyal is not a named Defendant.


                                                       4
                                                                            3:20-cv-736-JLS-WVG
     Case 3:20-cv-00736-JLS-WVG Document 9 Filed 09/09/20 PageID.244 Page 5 of 10




 1   the nurse “crushes the pill” and mixes it with water. Id. The nurse will then watch Plaintiff
 2   drink the water with the crushed pill. See id. Plaintiff claims he later discovered he was
 3   never tested for Morphine. See id.
 4         On March 21, 2019, Plaintiff, while using his walker, “hit a line of the sidewalk
 5   pavement” that caused him to fall and lose consciousness. Id. at 7. Plaintiff was taken to
 6   the medical clinic by ambulance where he was examined by Defendant Martin. See id.
 7   Plaintiff alleges Martin was able to observe that Plaintiff “couldn’t move [his] neck” and
 8   confirmed a “big bump” on the back of Plaintiff’s head. Id. Plaintiff claims Martin told
 9   him he would likely have “long term neck pain due to some serve damage but learn to live
10   with the pain.” Id. at 7–8. When Plaintiff purportedly told Martin that he felt like his neck
11   was broken, he claims Martin told him “next time break it.” Id. at 8.
12         Plaintiff alleges Zhang “agrees” his pain deprives him of sleep and “puts [Plaintiff’s]
13   life at risk because [his] heart attacks come from anxiety and stress due to unnecessary
14   infliction of pain.” Id. While Zhang allegedly acknowledges that Plaintiff will be in
15   “severe pain,” he told Plaintiff that he “shouldn’t be living comfortable” as a prisoner. Id.
16         Plaintiff was later interviewed by Defendant Schobelock regarding his grievance
17   related to the actions of Zhang and Martin. See id. at 13. Plaintiff claims Schobelock failed
18   to recognize that he had a serious medical need and she had the responsibility to intervene
19   so Plaintiff could “see a different doctor” and obtain an “effective course of treatment.” Id.
20   Plaintiff further claims that Schobelock was aware that Zhang had “discontinued”
21   Plaintiff’s pain medication for no medical reason. Id. at 14. Plaintiff claims Schobelock
22   told him that she would “rather let [Plaintiff] keep on suffering” than have to prepare
23   “paperwork saying Zhang was wrong.” Id.
24         Plaintiff alleges that he wrote a letter in January of 2019 informing Defendant
25   Warden that he used a walker and the “pavement walker road is unsafe due to cracks.” Id.
26   ///
27   ///

                                                   5
                                                                             3:20-cv-736-JLS-WVG
     Case 3:20-cv-00736-JLS-WVG Document 9 Filed 09/09/20 PageID.245 Page 6 of 10




 1   at 15. Plaintiff claims he also “personally told” the Warden. Id. On March 21, 2019,
 2   Plaintiff “fell backwards” and “severely injured [his] head and neck.” Id. Plaintiff was
 3   taken to see Martin. Id.
 4         Plaintiff alleges that Defendant Robert, a “medical supervisor,” responded to his
 5   second level grievance. See id. at 17. Plaintiff claims Robert reviewed his medical records
 6   and allegedly knew Plaintiff had “no effective treatment to a known serious condition.” Id.
 7         Plaintiff alleges Defendant Gates responded to his third level grievance. See id. He
 8   also claims Gates reviewed his medical records and had the “power to intervene because
 9   he was in imminent danger.” Id. at 18. Plaintiff alleges Gates concluded that no
10   intervention was necessary because “primary care says [Plaintiff] is in an adequate course
11   of treatment.” Id.
12         Plaintiff seeks injunctive relief, $1,000,000 in punitive damages, and $5,000,000 in
13   damages for “pain & suffering, emotional and mental distress.” Id. at 26.
14         C.     Eighth Amendment Medical Claims
15         The Eighth Amendment requires that inmates have “ready access to adequate
16   medical care,” Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982), and “deliberate
17   indifference to serious medical needs of prisoners” violates the Eighth Amendment. Estelle
18   v. Gamble, 429 U.S. 97, 104 (1976).          Although a “mere ‘difference of medical
19   opinion . . . [is] insufficient, as a matter of law, to establish deliberate indifference,’”
20   Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004) (quoting Jackson v. McIntosh, 90
21   F.3d 330, 332 (9th Cir. 1996)), a plaintiff may state a claim for deliberate indifference
22   when, among other things, the plaintiff alleges that a medical decision “was taken not in
23   the exercise of medical judgment, but for non-medical reasons.” See Hardy v. Three
24   Unknown Agents, 690 F. Supp. 2d 1074, 1092 (C.D. Cal. 2010) (citing Jackson, 90 F.3d at
25   332); see also Egberto v. Nevada Dep’t of Corrs., 678 F. App’x 500, 505 (9th Cir. 2017)
26   (holding qualified immunity unavailable for prison medical personnel where reasonable
27   jury could conclude treatment was denied or delayed for non-medical reasons).

                                                  6
                                                                            3:20-cv-736-JLS-WVG
     Case 3:20-cv-00736-JLS-WVG Document 9 Filed 09/09/20 PageID.246 Page 7 of 10




 1         Here, the Court finds that Plaintiff’s Eighth Amendment allegations against
 2   Defendants Zhang, Martin, and Schobelock are sufficient to survive the “low threshold”
 3   set for sua sponte screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). See
 4   Wilhelm, 680 F.3d at 1123.
 5         However, as to Defendants Robert and Gates, a prison official’s allegedly improper
 6   processing of an inmate’s grievances or appeals, without more, cannot serve as a basis for
 7   § 1983 liability. See generally Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003)
 8   (prisoners do not have a “separate constitutional entitlement to a specific prison grievance
 9   procedure”); see also Todd v. Cal. Dep’t of Corrs. & Rehab., 615 F. App’x 415, 415 (9th
10   Cir. 2015) (holding district court properly dismissed claim based on improper “processing
11   and handling of . . . prison grievances,” since prisoners have no “constitutional entitlement
12   to a specific prison grievance procedure.” (citing Ramirez, 334 F.3d at 860)). Additionally,
13   there is no vicarious liability for civil rights violations, and a § 1983 plaintiff must allege
14   that each defendant was personally involved in or caused the alleged civil rights violation.
15   See Iqbal, 556 U.S. at 676–77.
16         Here, because Plaintiff’s allegations allege that Defendants Robert and Gates
17   violated his rights in reviewing, processing, and denying his grievances, he fails to allege
18   that they were personally involved in a violation of Plaintiff’s rights or that their conduct
19   caused such a violation. Plaintiff does not allege that he had any personal contact with
20   Defendants Roberts or Gates, or that they were personally involved in decisions regarding
21   Plaintiff’s treatment except by reviewing the information contained in his medical records
22   or written in his grievances. (See generally FAC at 17–18.) There are no allegations that
23   either Gates or Roberts did anything other than rely on the medical opinions of staff who
24   investigated Plaintiff’s “complaints and already signed off on the treatment plan.” Peralta
25   v. Dillard, 744 F.3d 1076, 1087 (9th Cir. 2014) (concluding that a physician’s response to
26   a grievance completed in reliance on medical staff did not state an Eighth Amendment
27   claim).

                                                   7
                                                                              3:20-cv-736-JLS-WVG
     Case 3:20-cv-00736-JLS-WVG Document 9 Filed 09/09/20 PageID.247 Page 8 of 10




 1         For these reasons, Plaintiff’s claims against Defendants Robert and Gates are
 2   DISMISSED sua sponte for failure to state a plausible claim upon which § 1983 relief may
 3   be granted. See 28 U.S.C. §§ 1915(e)(2), 1915A(b).
 4         D.     Eighth Amendment Conditions of Confinement
 5         Plaintiff also seeks to hold the Warden liable due to his purported knowledge that
 6   there was a problem with the “pavement walker road” where Plaintiff fell and was injured.
 7   (FAC at 15.) “The Eighth Amendment’s prohibition against cruel and unusual punishment
 8   protects prisoners not only from inhumane methods of punishment but also from inhumane
 9   conditions of confinement.” Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006).
10         However, not every injury sustained while in prison rises to the level of cruel and
11   unusual punishment. See Osolinski v. Kane, 92 F.3d 934, 936–37 (9th Cir. 1996). Instead,
12   a prisoner claiming an Eighth Amendment violation must allege (1) that the deprivation he
13   suffered was “objectively, sufficiently serious” and (2) that prison officials were
14   deliberately indifferent to his health or safety in allowing the deprivation to take place.
15   Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal citations omitted).
16         As currently pleaded, however, Plaintiff’s FAC fails to “contain sufficient factual
17   matter,” Iqbal, 556 U.S. at 678, to show that the conditions in the prison’s yard were so
18   objectively serious as to deprive him of the “minimal civilized measure of life’s
19   necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981); Wilson v. Seiter, 501 U.S.
20   294, 298–300 (1991). Minor safety hazards do not violate the Eighth Amendment. See
21   Osolinski, 92 F.3d at 938 (citing Tunstall v. Rowe, 478 F. Supp. 87, 89 (N.D. Ill. 1979)
22   (finding greasy staircase that caused a prisoner to slip and fall did not violate the Eighth
23   Amendment).
24         Here, the Court finds that Plaintiff has failed to state plausible Eighth Amendment
25   violation as to his prison conditions, and the claims against the Warden must be
26   DISMISSED sua sponte pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). See Lopez,
27   203 F.3d at 1126–27; Resnick, 213 F.3d at 446.

                                                  8
                                                                            3:20-cv-736-JLS-WVG
     Case 3:20-cv-00736-JLS-WVG Document 9 Filed 09/09/20 PageID.248 Page 9 of 10




 1   III.   Conclusion and Order
 2          For the reasons discussed, the Court:
 3          1.    DIMISSES Plaintiff’s claims against the CDCR and Does #1–2 as waived.
 4          2.    DISMISSES Plaintiff’s claims against Defendants Warden, Roberts, and
 5   Gates in their entirety without prejudice sua sponte for failure to state a claim upon which
 6   relief may be granted pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b) and without
 7   further leave to amend.
 8          3.    DIRECTS the Clerk to issue a summons as to Plaintiff’s First Amended
 9   Complaint (ECF No. 8) upon Defendants Zhang, Martin, and Schobelock and to forward
10   it to Plaintiff along with a blank U.S. Marshal Form 285 for each of these Defendants. In
11   addition, the Clerk will provide Plaintiff with a certified copy of this Order, a certified copy
12   of his FAC, and the summons so that he may serve the Defendants. Upon receipt of this
13   “IFP Package,” Plaintiff must complete the Form 285 as completely and accurately as
14   possible, include an address where these Defendants may be served, see S.D. Cal. Civ. L.R.
15   4.1.c, and return it to the U.S. Marshal according to the instructions the Clerk provides in
16   the letter accompanying his IFP package.
17          4.    ORDERS the U.S. Marshal to serve a copy of the FAC and summons upon
18   Defendants Zhang, Martin, and Schobelock as directed by Plaintiff on the USM Form 285
19   provided to him. All costs of that service will be advanced by the United States. See 28
20   U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3).
21          5.    ORDERS the Defendants Zhang, Martin, and Schobelock, once served, to
22   reply to Plaintiff’s FAC within the time provided by the applicable provisions of Federal
23   Rule of Civil Procedure 12(a). See 42 U.S.C. § 1997e(g)(2) (while a defendant may
24   occasionally be permitted to “waive the right to reply to any action brought by a prisoner
25   confined in any jail, prison, or other correctional facility under section 1983,” once the
26   Court has conducted its sua sponte screening pursuant to 28 U.S.C. § 1915(e)(2) and
27   § 1915A(b), and thus, has made a preliminary determination based on the face on the

                                                    9
                                                                               3:20-cv-736-JLS-WVG
     Case 3:20-cv-00736-JLS-WVG Document 9 Filed 09/09/20 PageID.249 Page 10 of 10




 1    pleading alone that Plaintiff has a “reasonable opportunity to prevail on the merits,”
 2    defendant is required to respond).
 3          6.       ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
 4    serve upon the Defendants, or, if appearance has been entered by counsel, upon
 5    Defendants’ counsel, a copy of every further pleading, motion, or other document
 6    submitted for the Court’s consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff must
 7    include with every original document he seeks to file with the Clerk of the Court, a
 8    certificate stating the manner in which a true and correct copy of that document has been
 9    was served on the Defendants or their counsel, and the date of that service. See S.D. Cal.
10    Civ. L.R. 5.2. Any document received by the Court which has not been properly filed with
11    the Clerk, or which fails to include a Certificate of Service upon the Defendants, may be
12    disregarded.
13          IT IS SO ORDERED.
14    Dated: September 9, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27

                                                  10
                                                                           3:20-cv-736-JLS-WVG
